DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0147135 (Birrer et al.) in view of U.S. Patent Application Publication 2004/0094366 (Weinberger et al.).
With regards to claim 1, Birrer et al. discloses a system for determining the movement of an elevator car comprising, as illustrated in Figures 1-7, an elevator system 1 comprising a machine (e.g. not labeled but the elements 13,14 forms this machine as observed in Figure 1) including a motor and a machine brake 14 (e.g. drive apparatus and brake apparatus; paragraph [0021],[0050]) that applies a brake force to a traction sheave 13 adjacent to the machine brake such that the machine being configured to selectively cause movement of an elevator car 11; at least one sensor 33 (e.g. measurement-value transducer or acceleration sensor; paragraphs [0050],[0073]) situated near the machine to provide an indication of operation of the machine to indicate at least stops and starts of the machine associated with stopping and starting movement of the elevator car (paragraphs [0049] to [0066]); the at least 
The only difference between the prior art and the claimed invention is Birrer et al. does not explicitly specify the at least one sensor is a vibration sensor.
Weinberger et al. discloses a system for maintenance of an elevator comprising, as illustrated in Figures 1-6, an elevator system (e.g. system as illustrated in Figure 1) comprising a machine 9 (e.g. machine room) including a motor 6 (e.g. drive motor) and a brake (e.g. inherently and well-known part of an elevator system) such that the machine being configured to selectively cause movement of an elevator car 3 (e.g. movement of the elevator car set by drive pulley 5; paragraph [0029]); at least one vibration sensor 17 (e.g. vibroacoustical acceleration pick-up; paragraphs [0043],[0058],[0064]) situated near the machine (e.g. drive unit of a traction-type elevator; paragraphs [0058],[0064]) such that the at least one vibration sensor 17 providing an indication of operation (e.g. operation of drive pulley 5 set in motion by drive motor 6; paragraph [0029]) of the machine to indicate at least stops and starts of the machine associated with stopping and starting movement of the elevator car (paragraphs [0029],[0046],[0062]).  (See, paragraphs [0029] to [0071]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a vibration sensor as suggested by Weinberger et al. in lieu of the measurement-value transducer or acceleration sensor in the system of Birrer et al. since this is a mere choice possibilities without departing from the scope of the invention, namely for the sensor to have the ability to perform an analysis of the dynamic sequences can be carried out to diagnose bearing damage, transmission damage, imbalance and wear effecting the drive/brake unit.  (See, paragraph [0064] of Weinberger et al.).

With regards to claim 5, Birrer et al., as modified by Weinberger et al., further discloses the at least one vibration sensor 33 provides an indication of any emergency stops of the elevator car implemented through the machine (e.g. through safeguarding module 44 with control signal C and fault signal F; paragraphs [0012],[0062],[0064],[0068]; Figure 7)
With regards to claim 6, Weinberger et al. further discloses the machine 9 includes a plurality of bearings such that the at least one vibration sensor 17 provides an indication of a condition of at least one of the bearings.  (See, paragraph [0064]).
With regards to claim 7, Weinberger et al. further discloses a processor (e.g. central processing unit CPU; paragraph [0042]) that processes the indication of operation of the machine; the stopping and starting movement of the elevator car occurs for each of a plurality of runs of the elevator car such that the processor provides information regarding trends of the plurality of runs (e.g. [0062],[0030],[0031],[0034],[0038],[0042],[0046]).
With regards to claim 8, Weinberger et al. further discloses a processor (e.g. central processing unit CPU; paragraph [0042]) that process the indication of operation of the machine such that the processor determines a condition of at least a portion of the machine based on the indication of operation of the machine (paragraph [0039],[0046]); the processor provides an output corresponding to the determined condition (e.g. paragraphs [0047],[0065]).
With regards to claim 9, Weinberger et al. further discloses a communication interface 16 (e.g. telecommunication network; paragraphs [0030],[0041]) configured to communicate 
With regards to claim 10, Birrer et al. further discloses a plurality of predetermined vibration thresholds (e.g. fault signals/messages) indicate a respective plurality of conditions of the machine; the processor determines a relationship between the indication of operation of the machine and at least one of the thresholds; the processor determines the condition of at least the portion of the machine based on the determined relationship.  (See, paragraphs [0049], [0050],[0064],[0067]; Figure 7). 
With regards to claim 11, Weinberger et al. further discloses a machine frame 1 (e.g. elevator installation 1 for the building is considered as the machine frame in Figure 1; paragraph [0029]) that supports the machine 9 in a stationary selected position (e.g. at the top); the at least one vibration sensor 17 is supported on at least one of the machine and the machine frame (as observed in Figure 1).
With regards to claim 12, Birrer et al., as modified by Weinberg et al., further discloses the machine brake 33 is situated near one end of the machine frame; the at least one sensor 33 is supported on the machine frame closer to the one end than an opposite end of the machine frame (as observed in Figure 5; note: this structural arrangement is a known concept as evidenced in Figure 18 of U.S. Patent Application Publication 2006/0289241 to Okamoto et al.).
With regards to claim 13, the references, Birrer et al. and Weinberg et al., do not disclose the at least one vibration sensor comprises a tri-axial microelectromechanical (MEMS) vibration sensor.  However, to have employ such vibration sensor as in the claim is considered 
With regards to claims 14-15 and 17-20, the claims are directed to method claims and are commensurate in scope with the above apparatus claims 1-2,6-10 and are rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 1-2,5-15,17-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861